DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         JONATHAN GREEN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1398



                          September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pasco County; Mary M. Handsel, Judge.

Jonathan Green, pro se.

PER CURIAM.

     Affirmed. See State v. Brooks, 890 So. 2d 503 (Fla. 2d DCA

2005); State v. Gutierrez, 10 So. 3d 158 (Fla. 3d DCA 2009).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.